office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 jgmeeks postn-134766-10 uilc date date to michael p lackner associate area_counsel los angeles group large business international from john p moriarty chief branch income_tax accounting subject discounted casino markers this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend casino ----------------------------- issue how much income does casino realize when a customer gambles and loses using a prenegotiated discounted marker conclusions the discounted amount of the marker or net sales_price is the actual price paid_by the customer for casino’s services and casino realizes only the discounted amount in income postn-134766-10 facts casino owns and operates a licensed gambling casino and for federal_income_tax purposes computes its income using an overall accrual_method of accounting in connection with its gambling operations casino routinely extends lines of credit to its premium players hereinafter customers to encourage their continued patronage and to promote gambling at its facilities before extending credit casino reviews a customer’s credit worthiness at the time the credit is extended the customer signs a promissory note payable to casino commonly referred to as a marker the marker generally is dated states the customer’s name his bank’s name location and account number and contains the customer’s instruction to its bank to pay casino the amount of the credit extended to the customer after the customer signs the marker he may exchange it for gaming chips to gamble at casino when the customer finishes gambling he is expected to settle pay as explained below the discounted amount of his marker most casinos compete with each other to obtain customers’ business one method casino uses to attract customers’ business is a marker discount a marker discount is a prearranged agreement between casino and a customer whereby casino agrees to accept less than the face_amount of the marker if the customer loses the amount of the discount is a fixed percentage of the customer’s losses customers know the amount of the discount they will receive before they begin gambling however casino does not provide its customers with a formal written_agreement acknowledging the discount if the customer wins the customer must pay the full face_amount of the marker the customer’s account will reflect the total amount of any markers signed by the customer until the markers are settled the discounts given to a customer are computed on a daily basis based on the customer’s winnings and losses for the day discounts are then reported in casino’s daily operating report at the end of the month the discounts for all customers are aggregated and recorded in the general ledger via a journal entry casino records the undiscounted amount of its gambling winnings in gross revenues casino then debits customer credit discounts a contra-revenue account and credits anticipated credit discounts a contra-asset account in all cases where casino extends credit to a customer the customer must sign a marker for the full amount of such credit despite the discount agreement however if the customer loses he can settle the marker for the prearranged discounted amount when a credit marker is settled for less than the full face_amount casino prepares a discount authorization form required by the nevada gaming control board the form is used to authorize all discounts from the credit marker held by casino and to document the reason for the discount casino has the legal right to enforce the full face_amount of the marker until the customer settles the marker however casino honors a customer’s discount until the postn-134766-10 customer’s receivable balance is written off casino generally will exhaust all civil remedies before turning the marker over to the local district attorney’s office for criminal prosecution law and analysis sec_61 provides that gross_income includes all income from whatever source derived in 26_tc_707 acq 1962_2_cb_5 the tax_court found that allowances were part of the sales transaction and concluded that gross_income must be computed on the net agreed price for which the milk was actually sold thus under pittsburgh milk where the purpose and intent of the parties is to reach an agreed net sales_price the allowance is properly viewed as an adjustment to the purchase_price that reduces gross_sales in determining gross_income see also revrul_82_149 1982_2_cb_56 in the instant case casino agrees to the discount to provide an incentive for the customer to gamble at casino and to retain the customer’s business the discount is negotiated before the customer commences play as in pittsburgh milk the purpose and intent of the parties is to reach an agreed net sales_price therefore the discounted amount net sales_price is the actual agreed price for the gambling services and casino is required to include only the discounted amount in gross_income the possibility that casino may attempt to collect the full amount of the marker if the customer fails to pay the agreed discounted price does not change the discounted net sales_price casino’s allowance of the discount depends merely upon the customer incurring a gambling loss and not some later event if casino later collects an amount greater than the discounted amount casino must include the difference in gross_income case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call justin g meeks at if you have any further questions
